United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Anchorage, AK, Employer
)
___________________________________________ )
M.A., Appellant

Appearances:
Ibraahiym Kadesh, for the appellant
Office of Solicitor, for the Director

Docket No. 07-321
Issued: April 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 15, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated September 27, 2006 which denied his recurrence
of disability claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
recurrence of disability on December 10, 2005 causally related to the accepted employment
injury of January 19, 1999.
FACTUAL HISTORY
This is the second appeal in the present case. In a September 11, 2001 decision, the
Board affirmed the Offices’ decisions dated November 22, 1999 and June 22, 2000. The Board
determined that the Office met its burden of proof to justify termination of compensation benefits
effective November 22, 1999 and that the Office properly refused to reopen appellant’s case for a

merit review.1 The facts and the circumstances of the case up to that point are set forth in the
Board’s prior decision and incorporated herein by reference.2
On April 13, 2006 appellant filed a claim for recurrence of disability noting that he
experienced a recurrence of neck and shoulder pain on December 10, 2005 causally related to his
accepted work injury of January 19, 1999. He was released back to work on February 15, 1999
after his initial work injury; however, the employing establishment could not accommodate
appellant’s new work restrictions so appellant did not return to work.
In support of his claim, appellant submitted a report from Dr. Barbara J. Doty, a family
practitioner, dated March 28, 2006. Dr. Doty noted a history of injury on January 19, 1999 and
indicated that appellant was a lung cancer survivor who presented for follow up of a chronic left
shoulder problem. She advised that on January 19, 1999 appellant lost consciousness at work,
fell and subsequently experienced left shoulder pain. Dr. Doty noted that, on May 26, 2000,
appellant underwent arthroscopic surgery on the left shoulder, synovectomy, debridement of the
lesion and acromioplasty and was diagnosed with impingement syndrome. She indicated that a
magnetic resonance imaging (MRI) scan of the left shoulder revealed a lesion, impingement and
cervical symptoms. Dr. Doty advised that appellant underwent months of physical therapy
which improved appellant’s symptoms; however, it did not resolve his condition. She noted that
from 2002 to 2006 there was no history of a recurrent injury. Dr. Doty noted findings upon
physical examination of limitation on the left side, pain with lifting weights, weakness with grip
and tenderness over the biceps insertion and acromioclavicular joint. She diagnosed status post
lung cancer, resected and in remission, osteoporosis, persistent left shoulder impingement
syndrome and status post surgery. Dr. Doty recommended referring appellant to an orthopedist
for reevaluation for surgical intervention. Appellant also submitted a copy of claim he filed in
federal court against the employing establishment.
In a letter dated August 18, 2006, the Office advised appellant of the type of factual and
medical evidence needed to establish his claim for a recurrence of disability and requested that
he submit such evidence, particularly requesting that appellant submit a physician’s reasoned
opinion addressing the relationship of his claimed condition and specific employment factors.
No additional information was submitted.
In a decision dated September 27, 2006, the Office denied appellant’s claim for
recurrence of disability on the grounds that the evidence submitted was insufficient to establish
that appellant sustained a recurrence of disability commencing December 10, 2005 causally
related to his work injury of January 19, 1999.
LEGAL PRECEDENT
A “recurrence of disability” means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous

1

The Office accepted appellant’s claim for headache and cervical strain.

2

Docket No. 01-177 (issued September 11, 2001).

2

injury or illness without an intervening injury or a new exposure to the work environment.3
Where appellant claims a recurrence of disability due to an accepted employment-related injury,
he or she has the burden of establishing by the weight of reliable, probative and substantial
evidence that the recurrence of disability is causally related to the original injury.4 This burden
includes the necessity of furnishing evidence from a qualified physician who, on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally
related to the employment injury.5 Moreover, the physician’s conclusion must be supported by
sound medical reasoning.6
The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury.7 In this regard, medical evidence
of bridging symptoms between the recurrence and the accepted injury must support the
physician’s conclusion of a causal relationship.8 While the opinion of a physician supporting
causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.9
ANALYSIS
The Office accepted that appellant sustained a headache and cervical strain in the
performance of duty. After the Office properly terminated his benefits, effective November 22,
1999, appellant claimed that he sustained a recurrence of disability. However, the medical
record lacks a well-reasoned narrative from appellant’s physician relating appellant’s claimed
recurrent disability and condition, beginning December 10, 2005 to his accepted employment
injury.
Appellant submitted a report from Dr. Doty dated March 28, 2006 who noted a history of
injury on January 19, 1999 and indicated that appellant was a lung cancer survivor who
presented for follow-up of a chronic left shoulder problem. She noted that, on May 26, 2000,
appellant underwent arthroscopic surgery on the left shoulder, synovectomy, debridement of the
lesion and acromioplasty and was diagnosed with impingement syndrome. Dr. Doty diagnosed
3

20 C.F.R. § 10.5(x).

4

Robert H. St. Onge, 43 ECAB 1169 (1992).

5

Section 10.104(a)-(b) of the Code of Federal Regulations provides that when an employee has received medical
care as a result of the recurrence, he or she should arrange for the attending physician to submit a detailed medical
report. The physician’s report should include the physician’s opinion with medical reasons regarding the causal
relationship between the employee’s condition and the original injury, any work limitations or restrictions, and the
prognosis. 20 C.F.R. § 10.104.
6

See Robert H. St. Onge, supra note 4.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.2 (June 1995).

8

For the importance of bridging information in establishing a claim for a recurrence of disability, see Robert H.
St. Onge, supra note 4; Shirloyn J. Holmes, 39 ECAB 938 (1988); Richard McBride, 37 ECAB 748 (1986).
9

See Ricky S. Storms, 52 ECAB 349 (2001); Morris Scanlon, 11 ECAB 384, 385 (1960).

3

status post lung cancer, resected and now in remission, osteoporosis, persistent left shoulder
impingement syndrome and status post surgery. However, the record does not indicate that the
Office accepted that a left shoulder impingement syndrome resulted from the accepted 1999
injury.10 Additionally, the Board notes that this medical report fails to specifically support that
appellant sustained a recurrence of disability on December 10, 2005 causally related to the
accepted employment injury of January 19, 1999 or otherwise provide medical reasoning
explaining why any current condition or disability was due to the January 19, 1999 employment
injury. Instead, Dr. Doty advised that there was “no history of recurrent injury” from 2002
to 2006. The Board has found that vague and unrationalized medical opinions on causal
relationship have little probative value.11 Therefore, this report is insufficient to meet appellant’s
burden of proof.
Appellant did not otherwise submit medical evidence supporting that he sustained a
recurrence of disability beginning December 10, 2005, causally related to his January 19, 1999
employment injury. Therefore, appellant did not meet his burden of proof in establishing that he
sustained a recurrence of disability.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained a recurrence of disability or a medical condition beginning December 10, 2005
causally related to his accepted employment-related injury on January 19, 1999.

10

As noted above, supra note 1, the Office accepted appellant’s claim for headache and cervical strain. The
Board has held that, for conditions not accepted by the Office as being employment related, it is the employee’s
burden to provide rationalized medical evidence sufficient to establish causal relation, not the Office’s burden to
disprove such relationship. See Alice J. Tysinger, 51 ECAB 638 (2000).
11

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).

4

ORDER
IT IS HEREBY ORDERED THAT the September 27, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 11, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

